      Case:18-02044-EAG11 Doc#:194 Filed:06/23/21 Entered:06/23/21 14:44:30                         Desc:
                            Grntg Ext of Time Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:
                                                            Case No. 18−02044 EAG
ENRIQUE RODRIGUEZ NARVAEZ
MIRNA IRIS RIVERA ORTIZ
aka MYRNA IRIS RIVERA ORTIZ                                 Chapter 11

xxx−xx−7358
xxx−xx−8735                                                 FILED & ENTERED ON 6/23/21

                        Debtor(s)



                                                     ORDER

The motion filed by DEBTORS requesting extension of time of SIXTY (60) days to conclude the different sales of
the properties (docket #190) is hereby granted.Order due by August 20, 2021.

IT SO ORDERED.

In San Juan, Puerto Rico, this Wednesday, June 23, 2021 .
